UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No._) Filed by the Registrant [X] Filed by a party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a-12 CAPITOL FEDERAL FINANCIAL, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: December 15, 2014 Dear Fellow Stockholder: On behalf of the Board of Directors and management of Capitol Federal Financial, Inc. we cordially invite you to attend our annual meeting of stockholders.The meeting will be held at 10:00 a.m. local time on Tuesday, January 27, 2015, at the Bradbury Thompson Center, 1700 S.W. Jewell, located on the Washburn University Campus, in Topeka, Kansas. We encourage you to attend the meeting in person.Regardless of whether you plan to attend the meeting, please read the enclosed proxy statement and then vote by the Internet, telephone or mail as promptly as possible.Your prompt response will save us additional expense in soliciting proxies and will ensure that your shares are represented at the meeting. This year we are using a Securities and Exchange Commission rule to furnish our proxy statement, Annual Report and proxy card over the Internet to stockholders.This means that stockholders will not receive paper copies of these documents.Instead, stockholders will receive only a notice containing instructions on how to access the proxy materials over the Internet.This rule enables us to lower the costs of delivering the annual meeting materials and reduce the environmental impact of the meeting.If you would like to receive a copy of the printed materials, the notice contains instructions on how you can request copies of these documents. Your Board of Directors and management are committed to the success of Capitol Federal Financial, Inc. and the enhancement of your investment.As Chairman of the Board, I want to express my appreciation for your confidence and support. Very truly yours, /s/ John B. Dicus JOHN B. DICUS Chairman of the Board, President and Chief Executive Officer NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JANUARY 27, 2015 NOTICE IS HEREBY GIVEN that the annual meeting of stockholders of Capitol Federal Financial, Inc. will be held as follows: TIME 10:00 a.m. local time Tuesday, January 27, 2015 PLACE Bradbury Thompson Center Washburn University Campus 1700 S.W. Jewell Topeka, Kansas ITEMS OF BUSINESS The election of two directors. An advisory (non-binding) vote on executive compensation as disclosed in the accompanying proxy statement. The ratification of the appointment of Deloitte & Touche LLP as Capitol Federal Financial, Inc.’s independent auditors for the fiscal year ending September 30, 2015. RECORD DATE Holders of record of Capitol Federal Financial, Inc. common stock at the close of business on December 5, 2014 are entitled to vote at the annual meeting or any adjournment or postponement thereof. PROXY VOTING It is important that your shares be represented and voted at the annual meeting.Regardless of whether you plan to attend the annual meeting in person, please read the accompanying proxy statement and then vote by the Internet, telephone or mail as promptly as possible. BY ORDER OF THE BOARD OF DIRECTORS /s/ John B. Dicus JOHN B. DICUS Chairman of the Board, President and Chief Executive Officer Topeka, Kansas December 15, 2014 CAPITOL FEDERAL FINANCIAL, INC. 700 S. Kansas Avenue Topeka, Kansas 66603 (785) 235-1341 PROXY STATEMENT INTRODUCTION The Capitol Federal Financial, Inc. Board of Directors is using this proxy statement to solicit proxies from the holders of the Company’s common stock for use at the Company’s upcoming annual meeting of stockholders.The annual meeting of stockholders will be held at 10:00 a.m. local time on Tuesday, January 27, 2015 at the Bradbury Thompson Center, 1700 S.W. Jewell, located on the Washburn University Campus, in Topeka, Kansas.At the meeting, stockholders will be asked to vote on three proposals.The proposals are set forth in the accompanying Notice of Annual Meeting of Stockholders and are described in more detail below.Stockholders also will consider any other matters that may properly come before the meeting, although the Board of Directors knows of no other business to be presented.Capitol Federal Financial, Inc. is referred to in this proxy statement from time to time as the “Company,” “we,” “us” or “our.”Certain of the information in this proxy statement relates to Capitol Federal Savings Bank (“Capitol Federal Savings” or the “Bank”), a wholly owned subsidiary of the Company. On December 21, 2010, the Company completed its conversion (the “Conversion”) from the mutual holding company structure and related public stock offering and became a stock form holding company that is 100% owned by public stockholders.As a result of the Conversion, the Company, a newly formed Maryland corporation, became the holding company for Capitol Federal Savings, and Capitol Federal Financial (formerly the mid-tier holding company of Capitol Federal Savings) and Capitol Federal Savings Bank MHC (a mutual holding company that owned a majority of the stock of Capitol Federal Financial) have ceased to exist. All outstanding shares of Capitol Federal Financial common stock (other than those owned by Capitol Federal Savings Bank MHC, which have been cancelled) were converted into the right to receive 2.2637 shares of Company common stock (the “Conversion Exchange Ratio”).References in this proxy statement to the Company prior to the date of the Conversion refer to Capitol Federal Financial. We have decided to use the “Notice and Access” rule adopted by the Securities and Exchange Commission (the “SEC”) to provide access to our proxy materials over the Internet instead of mailing a printed copy of the proxy materials to each stockholder. As a result, on or about December 15, 2014, we mailed to all stockholders only a “Notice of Internet Availability of Proxy Materials” that tells them how to access and review the information contained in the proxy materials and how to vote their proxies over the Internet.You will not receive a printed copy of the proxy materials in the mail unless you request the materials by following the instructions included in the Notice of Internet Availability of Proxy Materials. By submitting your proxy, either by executing and returning the proxy card or by voting electronically via the Internet or by telephone, you authorize the Company’s Board of Directors to represent you and vote your shares at the meeting in accordance with your instructions.The Board of Directors also may vote your shares to adjourn the meeting from time to time and will be authorized to vote your shares at any adjournments or postponements of the meeting. This proxy statement and the accompanying materials are first being made available to stockholders on or about December 15, 2014. Your proxy vote is important.Whether or not you plan to attend the meeting, please submit your proxy by the Internet, telephone or mail as promptly as possible. INFORMATION ABOUT THE ANNUAL MEETING What is the purpose of the annual meeting? At the annual meeting, stockholders will be asked to vote on the following proposals: Proposal 1. The election of two directors of the Company. Proposal 2. An advisory (non-binding) vote on executive compensation as disclosed in this proxy statement. Proposal 3. The ratification of the appointment of Deloitte & Touche LLP as the Company’s independent auditors for the fiscal year ending September 30, 2015. Stockholders also will transact any other business that may properly come before the meeting or any adjournment or postponement of the meeting.Members of our management team will be present at the meeting to respond to appropriate questions from stockholders. How does the Board of Directors recommend that I vote? The Board of Directors recommends that you vote “FOR” the election of the director nominees named in this proxy statement, “FOR” the advisory vote on executive compensation and “FOR” the ratification of the appointment of Deloitte & Touche LLP. Who is entitled to vote? The record date for the meeting is December 5, 2014.Only stockholders of record at the close of business on that date are entitled to notice of and to vote at the meeting.The only class of stock entitled to be voted at the meeting is the Company’s common stock.Each outstanding share of common stock is entitled to one vote for all matters before the meeting; provided, however, that pursuant to Section D of Article 5 of the Company’s charter, no person who beneficially owns more than 10% of the shares of the Company’s common stock outstanding as of that date may vote shares in excess of this amount.At the close of business on the record date there were 140,653,358 shares of common stock outstanding. What if my shares are held in “street name” by a broker? If you are the beneficial owner of shares held in “street name” by a broker, your broker, as the record holder of the shares, is required to vote those shares in accordance with your instructions.If you do not give instructions to your broker, your broker nevertheless will be entitled to vote the shares with respect to “discretionary” items, but will not be permitted to vote your shares with respect to any “non-discretionary” items.In the case of non-discretionary items, the shares will be treated as “broker non-votes.”Whether an item is discretionary is determined by the exchange rules governing your broker.It is expected that the ratification of the appointment of Deloitte & Touche LLP will be considered a discretionary item and that all other matters being voted upon will be considered non-discretionary items. What if my shares are held in the Company’s employee stock ownership plan? We maintain an employee stock ownership plan, which beneficially owned approximately 6.6% of the outstanding shares of the Company’s common stock as of the record date.Employees of the Company and Capitol Federal Savings participate in the employee stock ownership plan.Each participant may instruct the trustee of the plan how to vote the shares of common stock allocated to his or her account under the employee stock ownership plan.If a participant properly executes the voting instruction card distributed by the trustee, the trustee will vote the participant’s shares in accordance with the instructions.Where properly executed voting instruction cards are returned to the trustee with no specific instruction as to how to vote at the annual meeting, the trustee will vote the shares “FOR” the election of the director nominees named in this proxy statement, “FOR” the advisory vote on executive compensation and “FOR” the ratification of the appointment of Deloitte & Touche LLP.In the event the participant fails to give timely voting instructions to the trustee with respect to the voting of the common stock that 2 is allocated to his or her employee stock ownership plan account, and in the case of shares held in the employee stock ownership plan but not allocated to any participant’s account, the trustee will vote such shares in the same proportion as directed by the participants who directed the trustee as to the manner of voting their allocated shares in the employee stock ownership plan with respect to each proposal. How many shares must be present to hold the meeting? A quorum must be present at the meeting for any business to be conducted.The presence at the meeting, in person or by proxy, of the holders of at least one-third of the shares of the Company’s common stock outstanding on the record date will constitute a quorum.Proxies received but marked as abstentions or broker non-votes will be included in the calculation of the number of shares considered to be present at the meeting. What if a quorum is not present at the meeting? If a quorum is not present at the scheduled time of the meeting, the stockholders who are represented may adjourn the meeting until a quorum is present.The time and place of the adjourned meeting will be announced at the time the adjournment is taken, and no other notice will be given.An adjournment will have no effect on the business that may be conducted at the meeting. How do I vote? 1.You may vote by mail.If you properly complete, sign and return the proxy card, it will be voted in accordance with your instructions. 2.You may vote by telephone.If you are a registered stockholder, that is, if you hold your stock in your own name, you may vote by telephone by following the instructions included on the proxy card.If you vote by telephone, you do not have to mail in your proxy card. 3.You may vote on the internet.If you are a registered stockholder, that is, if you hold your stock in your own name, you may vote on the Internet by following the instructions included on the proxy card.If you vote on the Internet, you do not have to mail in your proxy card. 4.You may vote in person at the meeting.If you plan to attend the annual meeting and wish to vote in person, we will give you a ballot at the annual meeting.However, if your shares are held in the name of your broker, bank or other nominee, you will need to obtain a proxy form from the institution that holds your shares indicating that you were the beneficial owner of the Company’s common stock on December 5, 2014, the record date for voting at the annual meeting. Can I vote by telephone or on the Internet if I am not a registered stockholder? If your shares are held in “street name” by a broker or other nominee, you should check the voting form used by that firm to determine whether you will be able to vote by telephone or on the Internet. Can I change my vote after I submit my proxy? If you are a registered stockholder, you may revoke your proxy and change your vote at any time before the polls close at the meeting by: · signing another proxy with a later date; · voting by telephone or on the Internet your latest telephone or Internet vote will be counted; · giving written notice of the revocation of your proxy to the Secretary of the Company prior to the annual meeting; or · voting in person at the annual meeting. If you have instructed a broker, bank or other nominee to vote your shares, you must follow directions received from your nominee to change those instructions. 3 What if I do not specify how my shares are to be voted? If you are a registered stockholder and you submit an executed proxy but do not indicate any voting instructions, your shares will be voted: · FOR the election of the director nominees named in this proxy statement; · FOR the advisory vote on executive compensation; and · FOR the ratification of the appointment of Deloitte & Touche LLP as the Company’s independent auditors for the fiscal year ending September 30, 2015. Will any other business be conducted at the annual meeting? The Board of Directors knows of no other business that will be conducted at the meeting.If any other proposal properly comes before the stockholders for a vote at the meeting, however, the proxy holders will vote your shares in accordance with their best judgment. How many votes are required to approve the proposals? Directors are elected by a plurality of the votes cast, which means that the director nominees who receive the highest number of votes for the positions to be filled will be elected.The advisory vote on executive compensation and the ratification of the appointment of Deloitte & Touche LLP as the Company’s independent auditors each requires the affirmative vote of the majority of votes cast on the matter. How will withheld votes and abstentions be treated? If you withhold authority to vote for one or more director nominees or if you abstain from voting on either of the other proposals, your shares will still be included for purposes of determining whether a quorum is present.If you abstain from voting on the advisory vote on executive compensation or the ratification of the appointment of the independent auditors, your shares will be included in the number of shares voting on that proposal and, consequently, your abstention will have the same practical effect as a vote against that proposal. How will broker non-votes be treated? Shares treated as broker non-votes on one or more proposals will be included for purposes of calculating the presence of a quorum.Otherwise, shares represented by broker non-votes will be treated as shares not entitled to vote on a proposal.Consequently, any broker non-votes will have the following effects: Proposal 1. Broker non-votes will have no effect on the election of directors. Proposals 2 and 3. Broker non-votes will not be counted in determining the number of shares necessary for approval of the advisory vote on executive compensation or for the ratification of the appointment of the Company’s independent auditors and will, therefore, reduce the absolute number, but not the percentage, of the affirmative votes required for the approval of each of these proposals. STOCK OWNERSHIP The following table presents information regarding the beneficial ownership of the Company’s common stock, as of December 5, 2014, by: · each beneficial owner of more than 5% of the outstanding shares of the Company’s common stock known to the Company; · each director of the Company and nominee for election; 4 · each executive officer of the Company named in the “Summary Compensation Table” appearing below; and · all of the executive officers, directors and director nominees as a group. Except as indicated below, the address of each of the beneficial owners is the same address as that of the Company.An asterisk (*) in the table indicates that the individual beneficially owns less than one percent of the outstanding common stock of the Company.Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission (the “SEC”).As of December 5, 2014, there were 140,653,358 shares of the Company’s common stock outstanding. Name of Beneficial Owner Beneficial Ownership(1) (12) Percent of Common Stock Outstanding Greater than Five Percent Beneficial Owners T. Rowe Price Associates, Inc. 100 E. Pratt Street Baltimore, Maryland21202 % American Century Companies, Inc. et al. 4500 Main Street, 9th Floor Kansas City, Missouri64111 % Capitol Federal Financial, Inc. Employee Stock Ownership Plan % BlackRock, Inc. % 40 East 52nd Street New York, New York 10022 The Vanguard Group, Inc. 100 Vanguard Boulevard Malvern, Pennsylvania19355 % Directors, Director Nominees and Executive Officers John B. Dicus, Chairman, President, Chief Executive Officer and Director % Morris J. Huey, II, Director * Jeffrey M. Johnson, Director * James G. Morris, Director * Michael T. McCoy, M.D., Director * Reginald L. Robinson, Director * Jeffrey R. Thompson, Director * Marilyn S. Ward, Director * Rick C. Jackson, Executive Vice President and Chief Lending Officer * Carlton A. Ricketts, Executive Vice President for Corporate Services * Kent G. Townsend, Executive Vice President, Chief Financial Officer and Treasurer * Frank H. Wright, Executive Vice President for Retail Operations * Directors, director nominees and executive officers of the Company as a group (14 persons) % Included in the shares beneficially owned by the directors, director nominees and executive officers named in the table are options to purchase shares of the Company’s common stock which are currently exercisable or which will become exercisable within 60 days after December 5, 2014, as follows: Mr. Dicus – 100,275 shares; Mr. Huey – 11,250 shares; Mr. Johnson – 124,435 shares; Mr. Morris – 7,500 shares; Dr. McCoy – 124,435 shares; Mr. Robinson – 11,250 shares; Mr. Thompson – 124,435 shares; Ms. Ward – 11,250 shares; Mr. Jackson – 128,790 shares; Mr. Ricketts – 66,545 shares; Mr. Townsend – 94,664 shares; and Mr. Wright – 33,000 shares. 5 As reported in a Schedule 13G amendment filed with the SEC on August 11, 2014 by T. Rowe Price Associates, Inc. (“Price Associates”).With respect to the shares listed in the table, Price Associates reported having sole voting power as to 2,390,303 shares and sole dispositive power as to 14,253,311 shares.According to Price Associates, these securities are owned by various individual and institutional investors for which Price Associates serves as an investment advisor with the power to direct investments and/or sole power to vote the securities.For purposes of the reporting requirements of the Securities Exchange Act of 1934, Price Associates is deemed to be a beneficial owner of such securities; however, Price Associates expressly disclaims beneficial ownership of such securities. As reported in a Schedule 13G amendment filed with the SEC on February 13, 2014 by American Century Companies, Inc., American Century Investment Management, Inc., American Century Capital Portfolios, Inc. and Stowers Institute for Medical Research.With respect to the shares listed in the table, American Century Companies, Inc., American Century Investment Management, Inc. and Stowers Institute for Medical Research each reported having sole voting power as to 9,211,848 shares and sole dispositive power as to 9,360,552 shares and American Century Capital Portfolios, Inc. reported having sole voting power and sole dispositive power as to 8,042,024 shares. Of the 9,247,288 shares held by the employee stock ownership plan as of December 5, 2014, 4,952,140 were allocated to participant accounts.Each participant may instruct the trustee of the plan how to vote the shares of common stock allocated to his or her account.In the event the participant fails to give timely voting instructions to the trustee with respect to the voting of the common stock that is allocated to his or her employee stock ownership plan account, and in the case of shares held in the employee stock ownership plan but not allocated to any participant’s account, the trustee will vote such shares in the same proportion as directed by the participants who directed the trustee as to the manner of voting their allocated shares in the employee stock ownership plan with respect to each proposal. As reported in a Schedule 13G filed with the SEC on January 28, 2014 by BlackRock, Inc. (“BlackRock”).With respect to the shares listed in the table, BlackRock reported having sole voting power as to 8,296,915 shares and sole dispositive power as to 8,763,272 shares. As reported in a Schedule 13G amendment filed with the SEC on February 11, 2014 by The Vanguard Group, Inc. (“Vanguard”).With respect to the shares listed in the table, Vanguard reported having sole voting power as to 215,756 shares, sole dispositive power as to 7,752,775 shares and shared dispositive power as to 207,466 shares. Mr. Dicus has pledged 90,548 of his shares for a line of credit with a third party financial institution unaffiliated with the Company. Of the shares beneficially owned by Mr. Johnson, 49,900 are held in brokerage accounts pursuant to which they may serve as security for margin loans. Of the shares beneficially owned by Mr. Thompson, 22,637 are held in a brokerage account pursuant to which they may serve as security for a margin loan. Of the shares beneficially owned by Mr. Jackson, 51,698 are held in a brokerage account pursuant to which they may serve as security for a margin loan. Mr. Townsend has pledged 97,339 of his shares as collateral for a loan from a third party financial institution unaffiliated with the Company. In the case of directors, director nominees and executive officers, both individually and as a group, includes shares held directly, as well as shares held by and jointly with certain family members, shares held in retirement accounts, shares held by trusts of which the individual or group member is a trustee or substantial beneficiary or shares held in another fiduciary capacity with respect to which shares the individual or group member may be deemed to have sole or shared voting and/or investment powers.The shares beneficially owned by directors, director nominees and executive officers as a group also include an aggregate of 903,829 shares of common stock issuable upon exercise of stock options which are currently exercisable or which will become exercisable within 60 days after December 5, 2014. 6 PROPOSAL I ELECTION OF DIRECTORS The Company’s Board of Directors is currently composed of eight members, each of whom is also a director of Capitol Federal Savings.Approximately one-third of the directors are elected annually.Directors of the Company are elected to serve for a three-year term or until their respective successors are elected and qualified.The Company’s bylaws provide that no person who has reached age 75 may be elected or re-elected to the Board of Directors. The following table sets forth certain information regarding the composition of the Company’s Board of Directors, including each director’s term of office.The Board of Directors, acting on the recommendation of the Nominating Committee, has recommended and approved the nominations of Morris J. Huey, II and Reginald L. Robinson to serve as directors, each for a term of three years to expire at the annual meeting of stockholders to be held in 2018.It is intended that the proxies solicited on behalf of the Board of Directors (other than proxies in which the authority to vote for a nominee is withheld) will be voted at the annual meeting “FOR” the election of these director nominees.If any nominee is unable to serve, the shares represented by all valid proxies will be voted for the election of such substitute nominee as the Board of Directors, acting on the recommendations of the Nominating Committee, may recommend.At this time, the Board of Directors knows of no reason why any nominee might be unable to serve if elected.Except as disclosed in this proxy statement, there are no arrangements or understandings between any nominee and any other person pursuant to which the nominee was selected. Name Age(1) Position(s) Held in the Company Director Since(2) Term of Office Expires NOMINEES Morris J. Huey, II 65 Director Reginald L. Robinson 57 Director DIRECTORS REMAINING IN OFFICE John B. Dicus 53 Chairman of the Board, President and Chief Executive Officer James G. Morris 60 Director Jeffrey R. Thompson 53 Director Jeffrey M. Johnson 48 Director Michael T. McCoy, M.D. 65 Director Marilyn S. Ward 75 Director As of September 30, 2014. Includes service as a director of Capitol Federal Savings. Business Experience and Qualifications of Our Directors The Board believes that the many years of service that our directors collectively have at the Company and Capitol Federal Savings is one of their most important qualifications for service on our Board.This service has given them extensive knowledge of the banking business and of the Company.Furthermore, their service on our Board committees, especially in areas of audit, compensation and stock benefits is critical to their ability to oversee the management of Capitol Federal Savingsby our executive officers.Service on the Board by our Chief Executive Officer is critical to aiding the outside directors’ understanding of the issues that are common in the banking business.Each outside director brings special skills, experience and expertise to the Board as a result of their other business activities and associations.The business experience of each of our directors and nominees for at least the past five years and the experience, qualifications, attributes, skills and areas of expertise of each director and 7 nominee that further supports his or her service as a director are set forth below.Unless otherwise indicated, each director has held his or her current position for the past five years. Morris J. Huey, II.Mr. Huey retired from Capitol Federal Savings in January 2010.From June 2002 until his retirement, Mr. Huey served as Executive Vice President and Chief Lending Officer of Capitol Federal Savings and President of Capitol Funds, Inc., a wholly owned subsidiary of Capitol Federal Savings.From August 2002 until his retirement, he also served as President of Capitol Federal Mortgage Reinsurance Company, a wholly owned subsidiary of Capitol Funds, Inc.Prior to that, he served as the Central Region Lending Officer since joining Capitol Federal Savings in 1991.Mr. Huey’s many years of service in various areas of Capitol Federal Savings’s operations and his duties as Executive Vice President and Chief Lending Officer of Capitol Federal Savings bring a special knowledge of the financial, economic and regulatory challenges the Company faces and he is well suited to educating the Board on these matters. Reginald L. Robinson.In June 2014, Mr. Robinson was named as the new director of the Kansas University top-ranked School of Public Affairs and Administration.From 2010 until that appointment, Mr. Robinson served as a Professor of Law at the Washburn University School of Law and as the Inaugural Director of the school’s Center for Law and Government.Between 2002 and 2010, Mr. Robinson served as President and Chief Executive Officer of the Kansas Board of Regents, which governs the state’s six universities, and provides state-level coordination for the other 27 public institutions of higher education in Kansas.From 1998 to 2002, Mr. Robinson held dual positions at the University of Kansas, serving as Chief of Staff to the Chancellor and as a Visiting Associate Professor of Law.From 1993 to 1998, Mr. Robinson held several senior positions with the United States Department of Justice.From 1988 to 1993, Mr. Robinson served as an Associate Professor of Law at the University of Kansas.Mr. Robinson’s strong legal background and executive experience make him a valuable member of the Board. John B. Dicus. Mr. Dicus became Chief Executive Officer of Capitol Federal Savings and the Company effective January 1, 2003 and became Chairman of the Board of Directors of Capitol Federal Savings and the Company in January 2009.Prior to his appointment as Chief Executive Officer, he served as President and Chief Operating Officer for Capitol Federal Savings since 1996 and for the Company since its inception in March 1999.Before that, he served as Executive Vice President of Corporate Services for Capitol Federal Savings for four years.He has been with Capitol Federal Savings in various other positions since 1985.Mr. Dicus’s many years of service in all areas of the operations of Capitol Federal Savings and his duties as President and Chief Executive Officer of the Company and Capitol Federal Savings bring a special knowledge of the financial, economic and regulatory challenges the Company faces and he is well suited to educating the Board on these matters. James G. Morris.Mr. Morris, a certified public accountant, retired from KPMG LLP in September 2012 after having served as partner-in-charge of the financial services practice of the firm’s Kansas City office.Mr. Morris joined the firm in 1976 (when it was known as Peat Marwick Mitchell & Co.) as an auditor and was promoted to partner in 1988.At KPMG, Mr. Morris served a wide range of financial services clients, including banks, thrifts, mortgage companies, investment advisors and real estate companies.Mr. Morris’s accounting and auditing background and extensive experience working with companies in the financial services industry make him a valuable member of the Board. Jeffrey R. Thompson.In 2007, Mr. Thompson became Chief Executive Officer of Salina Vortex Corp., a Salina, Kansas-based manufacturing company, after having served as Chief Financial Officer of that company since2002.From 2001 to 2002, he served as Vice President, Supply Chain, for The Coleman Company, Wichita, Kansas, a manufacturer and marketer of consumer products.From 1992 to 2001, he served in a variety of capacities for Koch Industries, Inc., Wichita, Kansas, including President of Koch Financial Services, Inc. from 1998 to 2001.From 1986 to 1992, he worked in several positions for Chrysler Capital Public Finance, Kansas City, Missouri, primarily in the areas of originating, underwriting and servicing tax-exempt municipal leases.Mr. Thompson has over 25 years of business experience, including 20 years in the financial services business and 15 years with profit and loss responsibility in manufacturing companies.He brings general business, financial and risk management skills to Capitol Federal Savings, including knowledge of compensation matters, which is important to his service on our Compensation Committee.Mr. Thompson is a certified public accountantand his accounting knowledge and experience is important to his service on our Audit Committee.His participation in the Wichita, 8 Kansas business community for over 20 years brings knowledge of the local economy and business opportunities for Capitol Federal Savings. Jeffrey M. Johnson.Mr. Johnson is President of Flint Hills National Golf Club, Andover, Kansas, a position he has held since March 2003.From March 1997 until joining Flint Hills, Mr. Johnson was an investment advisor with Raymond James Financial Services in Wichita, Kansas.Mr. Johnson’s extensive knowledge of investments and the regulated financial services industry supports the Board’s and the Audit Committee’s knowledge in those areas.Before 1997, he served in a variety of restaurant management positions with Lone Star Steakhouse & Saloon, Inc. and Coulter Enterprises, Inc.Mr. Johnson is also part-owner of several restaurants in Lawrence, Manhattan and Wichita, Kansas and parts of Texas.He brings general business, financial and risk management skills to Capitol Federal Savings, including knowledge of compensation matters, which is important to his service on our Compensation Committee.His participation in the Wichita, Kansas business community and his service on local non-profit boards for over 15 years bring knowledge of the local economy and business opportunities for Capitol Federal Savings. Michael T. McCoy, M.D.Dr. McCoy has been an orthopedic surgeon in private practice for over 25 years.In his private practice, he has employed up to 15 employees and gained the accounting, financial and risk management skill necessary to operate a small business.Since October 2004, he has also served as Chief of Orthopedic Surgery at Stormont Vail Regional Medical Center in Topeka, Kansas.He previously served as Chief of Surgery at Stormont Vail from January 1987 to January 1988.His management and business experience in his private practice and these hospital positions bring knowledge and experience to his service on the Board and the Compensation and Audit Committees.Dr. McCoy is a member of the Kansas Medical Society, the Shawnee County Medical Society, the American Academy of Orthopedic Surgeons and the American Orthopedic Society for Sports Medicine. Marilyn S. Ward. From 1985 until her retirement in 2004, Ms. Ward was Executive Director of ERC/Resource & Referral, a family resource center located in Topeka, Kansas, where she was responsible for financial operations, including fund-raising, budgeting and grant writing.Ms. Ward is a past president of the board of Child Care Aware of Kansas, a state-wide organization that oversees the Kansas network of child care resource and referral agencies, where she was involved in overseeing financial and accounting matters. She continues to serve on the organization’s audit committee. Ms. Ward also is a past president of Kansas Children’s Service League Foundation, which oversees and manages the foundation funds of the organization.She brings general business, financial and accounting skills to Capitol Federal Savings, including knowledge of compensation matters, which is important to her service on our Audit and Compensation Committees. Director Independence The Company’s Board of Directors has determined that the following directors, constituting a majority of the Board, are “independent directors,” as that term is defined in Rule 5605 of the Marketplace Rules of the NASDAQ Stock Market (“NASDAQ”): Directors Huey, Johnson, McCoy, Morris, Robinson, Thompson and Ward. Board Leadership Structure and Role in Risk Oversight The Company currently combines the positions of Chief Executive Officer and Chairman into one position.The Company does not have a lead outside director.The Company believes that this structure is appropriate because of the primarily singular operating environment of the Company, with the Company’s focus on being a provider of retail financial services.Having the Chief Executive Officer and Chairman involved in the daily operations of this focused line of operations improves the communication between management and the Board and ensures that the Board’s interest is represented in the daily operations of the Company, particularly with regard to risk management. Risk is inherent with the operation of every financial institution, and how well an institution manages risk can ultimately determine its success.The Company faces a number of risks, including but not limited to credit risk, interest rate risk, liquidity risk, operational risk, strategic risk and reputation risk.The Company’s risk areas primarily involve the retail component of the Bank through its retail financial services and focus on single-family lending, including originated and purchased loans. 9 Management is responsible for the day-to-day management of the risks the Company faces, while the Board has ultimate responsibility for the oversight of risk management.The Board oversees risk through the annual review of all policies of the Bank and Company.In addition, monthly, quarterly and annual reports are prepared for, presented to and reviewed with the Board addressing all major risk and compliance areas.For the policies of the Board that require risk assessments to be completed, the results are generally summarized and presented to the Board or a committee of the Board.The executive officers responsible for managing the various risks in the Bank and Company present reports to the Board as required by policy or as needed. The Board has integrated the oversight of certain risk areas with the responsibilities of the Audit Committee and the Compensation Committee. The Audit Committee works with the independent Director of Internal Audit to structure risk-based audits, the reports of which are presented to the Audit Committee, and progress toward the approved audit plan is reviewed and the committee is updated at least quarterly.In attempting to determine the appropriate levels and forms of compensation provided to the Bank’s and the Company’s officers and employees, the Compensation Committee considers whether compensation or incentive plans encourage excessive risk taking. Board Meetings and Committees The members of the Boards of Directors of the Company and Capitol Federal Savings are identical.During the fiscal year ended September 30, 2014, the Board of Directors of the Company held nine meetings and the Board of Directors of Capitol Federal Savings held 12 meetings.During fiscal year 2014, no incumbent director attended fewer than 75% of the aggregate of the total number of meetings of each Board during the period he or she was a director and the total number of meetings held by the committees of each Board on which committees he or she served during the period in which he or she served. The Company’s Board of Directors has standing Executive, Compensation, Stock Benefit, Audit and Nominating Committees.The following is a summary of these committees. The Executive Committee is currently comprised of Directors Dicus (Chairperson), Robinson, Thompson and Ward.The Executive Committee meets on an as needed basis and exercises the power of the Board of Directors between Board meetings, to the extent permitted by applicable law.This committee is responsible for formulating and implementing policy decisions, subject to review by the entire Board of Directors.The Executive Committee did not meet during fiscal year 2014. The Compensation Committee is currently comprised of Directors Thompson (Chairperson), Huey, Johnson, McCoy, Morris, Robinson and Ward, each of whom is an “independent director,” as that term is defined in the NASDAQ Marketplace Rules.The Compensation Committee is responsible for reviewing and evaluating executive compensation and administering the Company’s compensation and benefit programs.The Compensation Committee also is responsible for: · reviewing from time to time the Company’s compensation plans and, if the Committee believes it to be appropriate, recommending that the Board amend these plans or adopt new plans; · annually reviewing and approving corporate goals and objectives relevant to the Chief Executive Officer’s compensation, evaluating the Chief Executive Officer’s performance in light of these goals and objectives and recommending to the Board the Chief Executive Officer’s compensation level based on this evaluation; · overseeing the evaluation of management, and recommending to the Board the compensation forexecutive officers and other key members of management.This includes evaluating performance following the end of incentive periods and recommending to the Board specific awards for executive officers; · recommending to the Board the appropriate level of compensation for directors; 10 · administering any benefit plan which the Board has determined should be administered by the Committee; and · reviewing, monitoring and reporting to the Board, at least annually, on management development efforts to ensure a pool of candidates for adequate and orderly management succession. The Compensation Committee operates under a formal written charter, a copy of which is available on the Company’s website, at www.capfed.com, by clicking “Investor Relations” and then “Corporate Governance.”In fiscal year 2014, this committee met four times at the holding company level; the Compensation Committee for Capitol Federal Savings, which serves the same function and has the identical makeup, also met four times during fiscal year 2014. The charter of the Compensation Committee does not specifically provide for delegation of any of the authorities or responsibilities of the committee.For a discussion of the role of executive offers in setting executive pay, see “Compensation Discussion and Analysis—Role of Management.” The Stock Benefit Committee is currently comprised of Directors Johnson (Chairperson), McCoy, Morris, Robinson, Thompson and Ward.The Stock Benefit Committee is principally responsible for administering the Company’s 2012 Equity Incentive Plan, 2000 Stock Option and Incentive Plan and 2000 Recognition and Retention Plan.Effective upon the approval of the 2012 Equity Incentive Plan at the Company’s annual meeting of stockholders held in January 2012, the Company ceased being able to grant new awards under the 2000 Stock Option and Incentive Plan or the 2000 Recognition and Retention Plan.This committee met five times during fiscal year 2014. The Audit Committee is currently comprised of Directors Ward (Chairperson), Huey, Johnson, McCoy, Morris, Robinson and Thompson, each of whom is “independent,” as independence for audit committee members is defined in the NASDAQ Marketplace Rules.The Company’s Board of Directors has determined that each of Messrs. Morris and Thompson is an “audit committee financial expert,” as defined in the SEC’s rules. The Audit Committee operates under a written charter adopted by the full Board of Directors, a copy of which is available on the Company’s website, www.capfed.com, by clicking “Investor Relations” and then “Corporate Governance.” The Audit Committee is appointed by the Company’s Board of Directors to provide assistance to the Board in fulfilling its oversight responsibility relating to the integrity of the Company’s consolidated financial statements and the financial reporting processes, the systems of internal accounting and financial controls, compliance with legal and regulatory requirements, the annual independent audit of the Company’s consolidated financial statements, the independent auditors’ qualifications and independence, the performance of the Company’s internal audit function, the performance of the independent (external) auditors and any other areas of potential financial risk to the Company specified by its Board of Directors.The Audit Committee also is responsible for hiring, retaining and terminating the Company’s independent auditors.The Audit Committee met nine times in fiscal year 2014. The Nominating Committee is comprised of Directors McCoy (Chairperson), Huey, Johnson, Morris, Robinson, Thompson and Ward, each of whom is an “independent director,” as that term is defined in the NASDAQ Marketplace Rules.The Nominating Committee is responsible for identifying and recommending director candidates to serve on the Board of Directors.Final approval of director nominees is determined by the full Board, based on the recommendations of the Nominating Committee.The nominees for election at the meeting identified in this proxy statement were recommended to the Board by the Nominating Committee.The Nominating Committee met twice during fiscal year 2014. The Nominating Committee operates under a formal written charter adopted by the Board, a copy of which is available on the Company’s website, www.capfed.com, by clicking “Investor Relations” and then “Corporate Governance.”The Nominating Committee has the following responsibilities under its charter: · recommend to the Board the appropriate size of the Board and assist in identifying, interviewing and recruiting candidates for the Board; 11 · recommend candidates (including incumbents) for election and appointment to the Board of Directors, subject to the provisions set forth in the Company’s charter and bylaws relating to the nomination or appointment of directors, based on the following criteria: business experience, education, integrity and reputation, independence, conflicts of interest, diversity, age, number of other directorships and commitments (including charitable organizations), tenure on the Board, attendance at Board and committee meetings, stock ownership, specialized knowledge (such as an understanding of banking, accounting, marketing, finance, regulation and public policy) and a commitment to the Company’s communities and shared values, as well as overall experience in the context of the needs of the Board as a whole.The Company’s Board of Directors looks for diversity among its members by ensuring directors have backgrounds with diverse business experience, living in our different local geographic markets with sound business experience in many areas of operations of business.The Board looks for experience from individuals with business experience from the top levels of a business, understanding of financial concepts, human resource, marketing and customer service common among all businesses; · review nominations submitted by stockholders, which have been addressed to the Company’s Secretary, and which comply with the requirements of the Company’s charter and bylaws.Nominations from stockholders will be considered and evaluated using the same criteria as all other nominations; · annually recommend to the Board committee assignments and committee chairs on all committees of the Board, and recommend committee members to fill vacancies on committees as necessary; and · perform any other duties or responsibilities expressly delegated to the Committee by the Board. Nominations of persons for election to the Board of Directors may be made only by or at the direction of the Board of Directors or by any stockholder entitled to vote for the election of directors who complies with the notice procedures.Pursuant to the Company’s bylaws, nominations for directors by stockholders must be made in writing and received by the Secretary of the Company at the Company’s principal executive offices no earlier than 120 days prior to the meeting date and no later than 90 days prior to the meeting date. If, however, less than 100 days’ notice or public announcement of the date of the meeting is given or made to stockholders, nominations must be received by the Company not later than the close of business on the tenth day following the earlier of the day on which notice of the date of the meeting was mailed or otherwise transmitted or the day on which public announcement of the date of the meeting was first made. In addition to meeting the applicable deadline, nominations must be accompanied by certain information specified in the Company’s bylaws. Stockholder Communications with Directors Stockholders may communicate with the Board of Directors by writing to: James D. Wempe, Investor Relations, Capitol Federal Financial, Inc., 700 S. Kansas Avenue, Topeka, Kansas 66603. Board Member Attendance at Annual Stockholder Meetings Although the Company does not have a formal policy regarding director attendance at annual stockholder meetings, directors are expected to attend these meetings absent extenuating circumstances.All directors of the Company attended last year’s annual meeting of stockholders. Director Compensation The members of the Boards of Directors of Capitol Federal Savings and the Company are identical. Each non-employee director receives an annual retainer, paid monthly, one-half of which is for his or her service on Capitol Federal Savings’s Board of Directors and one-half of which is for his or her service on the Company’s Board of Directors.During fiscal year 2014, the combined annual retainer was $50,000 ($25,000 for service on Capitol Federal Savings’s Board of Directors and $25,000 for service on the Company’s Board of Directors). No additional fees are paid for attending Board or Board committee meetings.Ms. Ward receives $1,000 for serving as the Audit Committee chair.Each outside director receives $1,000 for each meeting attended concerning Capitol Federal Savings and/or Company business that is outside of board meetings.During fiscal year 2014, John B. 12 Dicus, Chairman, President and Chief Executive Officer, was paid $12,000 by Capitol Federal Savings and $12,000 by the Company ($24,000 in total) for his service as a director of Capitol Federal Savings and the Company. The following table sets forth certain information regarding the compensation earned by or awarded to each director, other than Mr. Dicus, who served on the Board of Directors of the Company in fiscal year 2014.Compensation payable to Mr. Dicus for his service as a director is included in the “Salary” column of the Summary Compensation Table, under “Executive Compensation.” Name Fees Earned or Paid in Cash Stock Awards Option Awards All Other Compensation Total Morris J. Huey II $ $ $ Jeffrey M. Johnson $ $ $ Michael T. McCoy, M.D. $ $ $ James G. Morris $ Reginald L. Robinson $ $ $ Jeffrey R. Thompson $ $ $ Marilyn S. Ward $ $ $ Includes annual retainers for service on the Boards of Directors of the Company and Capitol Federal Savings, as well as additional fees discussed above.For Ms. Ward, also includes $1,000 for serving as the Audit Committee chair. Represents the grant date fair value under Accounting Standards Codification Topic No. 718, Compensation-Stock Compensation (“ASC Topic 718”), of an award to Mr. Morris on November 25, 2013 of 5,000 shares of restricted stock, which are scheduled to vest in 25% annual increments on January 10, 2014, 2015, 2016 and 2017, respectively.The grant date fair value amount is based on the per share closing price of the Company’s common stock on the date the award was made of $12.04.No stock awards were made during fiscal 2014 to any of the other directors listed in the table. As of September 30, 2014, each director listed in the table other than Mr. Morris held 2,500 unvested shares of restricted stock and Mr. Morris held 3,750 unvested shares of restricted stock. Represents the grant date fair value under ASC Topic 718, as estimated by using the Black-Scholes pricing model, of an award to Mr. Morris on November 25, 2013 of an option to purchase 15,000 shares of the Company’s common stock at an exercise price of $12.04 per share.The option is scheduled to vest in 25% annual increments on January 10, 2014, 2015, 2016 and 2017, respectively.The assumptions used in the calculation of the grant date fair value amount are as follows: risk-free interest rate – 1.45%; expected life of option – 5.29 years; expected volatility of the Company’s common stock – 22.73%; and dividend yield – 2.49%.The risk-free interest rate was determined using the weighted yield available on the option grant date for zero-coupon U.S. Treasury securities with terms nearest to the equivalent of the expected life of the option.The expected life of the option granted was based upon historical experience.The expected volatility of the Company’s common stock was determined using historical volatilities based on historical stock prices.The dividend yield was determined based upon historical quarterly dividends and the Company’s stock price on the option grant date. No stock option awards were made during fiscal 2014 to any of the other directors listed in the table.As of September 30, 2014, the total number of shares underlying the stock options held by each director listed in the table was as follows: Mr. Huey – 15,000 shares; Mr. Johnson – 128,185 shares; Dr. McCoy – 128,185 shares; Mr. Morris– 15,000; Mr. Robinson – 15,000 shares; Mr. Thompson – 128,185 shares; and Ms. Ward – 15,000 shares. Includes dividends paid on unvested shares of restricted stock of $3,081 to each director listed in the table other than Mr. Morris and $3,931 to Mr. Morris.Also includes, for each of Messrs. Huey, Morris and Thompson, fees of $1,000 for attending conferences. 13 EXECUTIVE COMPENSATION Compensation Discussion and Analysis This section discusses the Company’s compensation program, including how it relates to the executive officers named in the compensation tables which follow this section (who we sometimes refer to below and elsewhere in this proxy statement as the “named executive officers,” or “NEOs”), consisting of: · John B. Dicus, our Chairman, President and Chief Executive Officer, · Kent G. Townsend, our Executive Vice President, Chief Financial Officer and Treasurer, · Rick C. Jackson, our Executive Vice President and Chief Lending Officer, · Carlton A. Ricketts, our Executive Vice President for Retail Operations and · Frank H. Wright, our Executive Vice President for Corporate Services Set forth below is an analysis of the objectives of our compensation program, the material compensation policy decisions we have made under this program and the material factors that we considered in making those decisions. Overview of Compensation Program The Compensation Committee of our Board of Directors (the “Committee”), which consists solely ofindependent directors, has responsibility for developing, implementing and monitoring adherence to the Company’s compensation philosophies and program.The Stock Benefit Committee (the “Sub-Committee”), also comprised entirely of independent directors, administers and grants stock-based compensation awards from time to time.Grants currently are made under our 2012 Equity Incentive Plan, which was approved by our stockholders in January 2012.Three NEOs have outstanding option awards granted under our 2000 Stock Option and Incentive Plan, which was approved by our stockholders in 2000.No future awards will be made under the 2000 Stock Option Plan or the 2000 Recognition and Retention Plan.See “Stock Incentive Plans” below.The Committee is mindful of the compensation offered in the banking industry, both regionally and nationally, and the Company’s business strategies and strives to provide a complete compensation program that provides an incentive to executive officers to maximize the Company’s performance with the goal of enhancing stockholder value.The Company’s compensation program is based upon the following philosophies: · preserve the financial strength, safety and soundness of the Company and the Bank; · reward and retain key personnel by compensating them in the range of salaries at comparable financial institutions and making them eligible for annual cash bonuses based on the Company’s performance and the individual officer’s performance; · focus management on maximizing earnings while managing risk by maintaining high asset quality, managing interest rate risk within Board guidelines, emphasizing cost control, establishing adequate compliance programs and maintaining appropriate levels of capital; and · provide an opportunity to earn additional compensation if the Company’s stockholders experience increases in returns through stock price appreciation and/or dividends. The Company’s primary forms of current compensation for executive officers include base salary, short-term incentive compensation and long-term incentive compensation.The Company provides long-term compensation in the form of stock option and restricted stock awards and an employee stock ownership plan (“ESOP”). The Company also has a tax-qualified defined contribution retirement plan, health and life insurance benefits and paid time off benefits.The Company offers insurance benefits including flexible spending accounts for unreimbursed medical expenses and child care expenses, on a pre-tax basis, which executive officers may participate in with the same eligibility requirements as all other employees. 14 The Company does not have an employment agreement with any officer or employee.The Company currently believes that its named executive officers receive sufficient incentives from the existing compensation program that employment agreements are not necessary to induce them to remain with the Company.The Company has entered into change in control severance agreements with each of the NEOs.Each agreement entitles the executive to a severance payment if the executive’s employment is terminated under certain circumstances within six months before or within 24 months after a change in control of the Company.The Company believes that these agreements will help incentivize the executives to continue their employment with the Company amid the uncertainty that may arise in the event of a change in control.See “Payments upon Termination or Change in Control.” The Committee meets as needed during the year to consider all aspects of the Company’s compensation program, including a review at least once per year of a tally sheet for each NEO quantifying every component of the NEO’s compensation package, in order to satisfy itself that the total compensation paid to the NEO is reasonable and appropriate.As discussed in greater detail below under “Role of Management,” the Committee meets with management to receive their analyses and recommendations, as requested by the Committee, considers the information provided to the Committee and makes decisions accordingly. Base Salary The Committee sets the base salary for all executive officers of the Company.The Committee sets policy directing fair and reasonable compensation levels throughout the Company by taking into account the influences of market conditions on each operational area of the Company and the relative compensation at different management levels in the Company within each operational area.The Committee recognizes that base salary is the primary element of the compensation package provided by the Company that is fixed in amount before the fiscal year begins and is paid during the year without regard to the Company’s performance.The base salary for each NEO reflects the Committee’s consideration of a combination of factors, including: competitive market salary, the comparability of responsibilities of similarly situated NEOs at other institutions, the officer’s experience and tenure, overall operational and managerial effectiveness and breadth of responsibility for each officer.Each named executive officer’s base salary and performance is reviewed annually.Base salary is not targeted to be a percentage of total compensation, although the Committee does give consideration to the total amount of compensation being paid to each NEO when setting NEO base salaries. The Committee has not used third party consultants or other service providers to present compensation plan suggestions or market compensation data.Instead, the Committee has directed the President and CEO to provide comparable market salary data for executive officers based upon a selected population of comparable financial institutions. The most recent comparison information was compiled from information reported in the most recent proxy statements of the financial institutions listed below.The financial institutions selected for comparison purposes were based upon the President and CEO’s knowledge of the selected financial institutions, the comparability of their operations, corporate structure and/or size as appropriate comparisons to the Company.Financial institutions selected for comparison purposes may be added or removed from the list each year as a result of acquisitions, closings, operating in a distressed mode or because another financial institution compares more appropriately to the operations of the Company than a previously listed financial institution. The financial institutions in the most recent comparison included the following publicly held financial institutions with total assets between $3.4 billion and $23.1 billion: Commerce Bancshares, UMB Financial, TFS Financial (MHC), Washington Federal, Northwest Bancshares, Community Bank System, BancFirst, Investors Bancorp, Beneficial Mutual Bancorp, Provident Financial Services, Park National Corporation, National Bank Holdings, Talmer Bancorp and Republic Bancorp. The comparison provided shows how our executive officer salaries and annual cash compensationcompare on a national scale and local scale with other financial institutions, reflecting institutions among which we would most likely compete for executive talent, with a slightly greater weighting to regional institutions.The Committee received information showing the base compensation of the CEO, CFO and the next three NEOs in each company’s proxy statement.The level of compensation paid to our CEO and CFO are compared directly to the equivalent titles 15 in the listed companies.The compensation paid the first highest NEO within each of the listed companies above, not including the CEO or CFO, is compared to compensation paid to our first most highly compensated NEO, not including the CEO or CFO.The compensation paid to the second highest NEO within each of the listed companies above, not including the CEO or CFO, is compared to compensation paid to our second most highly compensated NEO, not including the CEO or CFO.The compensation paid to the third highest NEO within each of the listed companies above, not including the CEO or CFO, is compared to compensation paid to our third most highly compensated NEO, not including the CEO or CFO. The Committee reviews the comparison data provided and does not attempt to set the base salaries of our NEOs at specific target percentiles of the comparison data provided.The Committee uses this data in conjunction with setting the base salary of each NEO, whose salary is discussed below, in light of the range of base salaries paid among the comparable financial institutions.Because the positions other than the CEO and CFO may not be directly comparable between financial institutions, the Committee exercises its judgment in determining where in the salary ranges of the comparison financial institutions the compensation for our other NEOs should fall.The salaries for the CEO and CFO, in general, fall in the middle of the range of comparable salaries based upon a review of the comparison companies.In general, the range of salaries for the NEOs other than the CEO and CFO is narrow because the comparison in range of salaries among the other NEO executive officer positions in the various market comparisons reviewed is not considered significantly different by the Committee to warrant a wider spread in base salary.The salary of the CEO is established to reflect his hands-on approach to leadership and the involvement he provides the Company on a daily basis, the leadership roles he fills in local, regional and national industry-related activities and his direct involvement in addressing stockholder value and stockholder relations.The salaries of the CFO and each of the other NEOs are established to reflect their respective roles in the management structure of the Company. The Committee does not put as much emphasis on the market comparison information when considering bonus or other incentive compensation as it does on base salary for the Company’s executive officers. This is primarily because of the divergence in practice regarding the structure of bonus plans and the types of incentives offered executive officers at other financial institutions. Bonus Incentive Plans All officers of the Company are eligible to receive cash bonuses on an annual basis under the Short Term Performance Plan (“STPP”) based upon the Company’s financial performance and the individual officer’s performance during the fiscal year.The cash awards are made in January of the year following the fiscal year end of September 30 (i.e., in January 2015, in the case of the STPP award for the fiscal year ended September 30, 2014).A participant’s STPP award may not exceed the percentage of salary specified in the plan for his or her position level.For the Chairman, President and CEO, the maximum percentage is 60%, and for each of the other NEOs, the maximum percentage is 40%.The STPP is intended to: · promote stability of operations and the achievement of earnings targets and business goals; · link executive compensation to specific corporate objectives and individual results; and · provide a competitive reward structure for officers. Generally, in November of each fiscal year, after considering management’s company performance recommendations (see “Role of Management” below), the Committee sets target, maximum and minimum performance levels for that year.The targeted performance level is the most likely performance level forecasted for the Company in the ensuing fiscal year given the operational considerations described below.As discussed below, the Committee considers three targets in order to focus management on the performance of the Company as a whole: efficiency ratio; basic earnings per share and return on average equity.By focusing on the overall performance of the Company, over time the Committee believes the value to the stockholder from management’s performance will be maximized.In seeking to maximize the performance of the Company, management focuses on all critical risks and objectives of the Company.By not taking excessive credit risk and keeping interest rate risk at or below levels established by the Board it is believed that the earnings of the Company likely will remain strong over time.By managing the amount of capital of the Bank, the Company benefits by having a proper amount of leverage which 16 improves the opportunities to enhance earnings.Focusing on cost control helps to mitigate risks that operating expenses will rise beyond the level at which they are supportable by the Bank’s operating income. The areas of Company performance targeted consist of the efficiency ratio, basic earnings per share and return on average equity.The efficiency ratio is computed by dividing total non-interest expense by the sum of net interest and dividend income and total other income.Basic earnings per share is calculated by dividing net income for the fiscal year by the average basic shares outstanding for the fiscal year. Return on average equity is computed by dividing net income for the fiscal year by the average month end balance of total stockholders’ equity for the thirteen monthly time periods from the prior fiscal year end through the current fiscal year end, ending September 30th.The efficiency ratio, basic earnings per share and return on average equity are equally weighted. In general, the Company performance targets for the STPP are based upon the ensuing year’s forecast of business activity, interest rates, pricing assumptions, operating assumptions and net income determined using market based assumptions as of September 30th of the just completed fiscal year.The Committee requires that the target efficiency ratio for each fiscal year be no worse than the actual efficiency ratio of the just completed fiscal year. The purpose of the efficiency ratio performance target is to focus management on keeping operating expenses under control and at the lowest level possible, regardless of the impact of interest rates on the operations of the Company.The targets for earnings per share and return on average equity are established based upon the forecasted performance of the Company and anticipated capital management plans for the Company.Except as noted above with regard to the target efficiency ratio, the targets for each of the performance goals are independent of the prior year’s results.Forecasted performance includes the Company’s internal forecasts and the forecasts of outside analysts.For fiscal year 2014, the targets were established based upon internally generated (forecasted) performance results and externally generated performance results from independent analysts who cover the Company.The results were weighted 80% for the internally generated results and 20% for the external results. There are two “scales” for each performance target: (i) a “target” scale, which includes increments between the target level of performance and a maximum level of performance, and decrements between the target level of performance and a minimum level of performance; and (ii) an “award” scale, which proceeds at one percent increments beginning at 20% in correspondence to the minimum performance level on the target scale, through 60% in correspondence to the target level of performance on the target scale, and up to 100% in correspondence to the maximum level of performance on the target scale.Plan participants will earn a percentage on the award scale for a particular performance target of between 20% (if performance is at the minimum level of performance on the target scale) and 100% (if performance is at or above the maximum level of performance on the target scale).The percentage earned on the award scale for a particular performance target will be zero if performance is below the minimum level of performance on the target scale.The average of the percentages earned on the award scales for the three performance targets represents the total percentage of the maximum possible STPP award each participant has earned for the Company performance component of the STPP award.In order to pay the full amount of an award under the STPP based on performance above the target level, the Committee must determine that the Company had actual net income for the fiscal year in excess of targeted net income for the fiscal year equal to at least five times the aggregate dollar amount of the portion of the total STPP awards for that year that would be made above the target level. Below is a table showing the targets established and the performance achieved for fiscal years 2014, 2013 and 2012.The “percent of total” columns represent, for each performance target (efficiency ratio, basic earnings per share and return on average equity), the percentage earned on the award scale for that target, based on the level of achievement on the target scale.The “total” column represents the average of the award scale percentages earned for the three performance targets, which, as noted above, represents the total percentage of the maximum possible STPP award that has been earned for the Company performance component of the STPP award.For fiscal year 2014, the level of achievement for return on average equity and basic earnings per share was between the target level and the maximum level of performance on the target scale while the level of achievement for the efficiency ratio was between the minimum level andthe target level of performance on the target scale.The Company did not earn $5 for each $1 required to fund payouts in excess of target performance levels.As such, the total Company performance level was capped at 60% for fiscal year 2014.For fiscal year 2013, the level of achievement for return on average equity and basic earnings per share was between the target level and the maximum level of performance on the target scale while the level of achievement for the efficiency ratio was below the minimum level of 17 performance on the target scale.For fiscal year 2012, the level of achievement for all performance targets were between the target level and the maximum level of performance on the target scale. Target Performance Percent of total Fiscal Year Efficiency Ratio Basic EPS ROAE Efficiency Ratio Basic EPS ROAE Efficiency Ratio Basic EPS ROAE Total % $ % % $ % 58
